ORDER ***
Respondent’s Unopposed Motion to Remand the case to the Board of Immigration Appeals (“BIA”) is GRANTED.
The BIA shall reconsider its June 8, 2006 decision in light of Sinotes-Cruz v. Gonzales, 468 F.3d 1190 (9th Cir.2006). The BIA may direct the parties to file additional briefs, and the parties may seek leave of the BIA to file such additional briefs as they deem appropriate.
Petitioner’s removal is stayed pending a decision in this matter by the BIA. Parties will bear their own costs, expenses, and attorneys’ fees.
A certified copy of this order sent to the BIA shall constitute the mandate of this court.
REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.